Exhibit 10.1
(FOREST CITY LOGO) [l38213l3821307.gif]
Dividend Reinvestment
and Stock Purchase Plan
for shareholders of
Forest City Enterprises, Inc.
Class A CUSIP # 345550 10 7
Class B CUSIP # 345550 30 5
Administered by:
Wells Fargo Shareowner Services

 



--------------------------------------------------------------------------------



 



Dear Shareholder:
We cordially invite you to participate in the Forest City Enterprises, Inc.
Dividend Reinvestment and Stock Purchase Plan. You only need to be a shareholder
of record to join the Plan. You may have all or a portion of your dividends
automatically reinvested in shares of Common Stock of Forest City. You may elect
to be in the Plan but still have the dividends on your Common Stock paid to you.
For any of the reinvestment options, all Plan shares will be reinvested.
Whenever you wish, you may make optional cash investments which will be used to
buy additional shares of Common Stock for you. All costs and service charges
incurred in purchasing Common Stock through the Plan are paid by the Company.
However, you will incur service and brokerage commission fees on shares sold
under the Plan.
This Plan provides you with an economical and convenient method for investing in
additional shares of Forest City Enterprises, Inc. Common Stock. Your
participation in the Plan is, of course, completely voluntary, and may be
discontinued at any time.
Details of the Plan are contained in this brochure. We recommend that you read
it carefully and retain if for future reference.
All questions, inquiries, remittances, and other correspondence in connection
with the Plan should be addressed to the Plan Administrator, Wells Fargo
Shareowner Services.
Sincerely,
Samuel H. Miller
Co-Chairman of the Board
and Treasurer
Albert B. Ratner
Co-Chairman of the Board
Charles A. Ratner
President and
Chief Executive Officer

 



--------------------------------------------------------------------------------



 



The Company has appointed Wells Fargo Shareowner Services, a division of Wells
Fargo Bank, N.A., as processing agent and administrator for the Plan. The Plan
is not sponsored or administered by the Company. Neither Wells Fargo Shareowner
Services nor the Company provides any advice or recommendations with respect to
the purchasing or selling of the Common Stock of Forest City Enterprises, Inc.
Any decision to purchase or sell shall be made by each individual based on their
own research and judgment.
Securities in the Plan are not subject to protection under the Securities
Investor Protection Act of 1970.
What is the purpose of the Plan
The Dividend Reinvestment and Stock Purchase Plan (the “Plan”) offers you an
opportunity to reinvest and purchase shares of Common Stock of Forest City
Enterprises, Inc. (the “Company”) with all or a portion of your dividends. You
may make optional cash investments ranging from a minimum of $10 to a maximum of
$5,000 per month. The Plan provides you with a 3% discount to market price at
the time of purchase through Wells Fargo Shareowner Services, a division of
Wells Fargo Bank, N.A. (the “Plan Administrator”). Details of the Plan,
reinvestment options, and their benefits to you as a shareholder of the Company
are contained in this brochure.
Benefits of the Plan

•   You do not pay a commission as you would if you invested through a broker.
Your dividend or cash is invested in full and fractional shares at a 3% discount
to market price, and the Company pays the Plan Administrator’s service fees and
brokerage commissions for purchases. However, you will incur service fees and
brokerage commissions on shares sold under the Plan.   •   You will receive an
acknowledgement from the Plan Administrator each time you send cash to invest.
You also will receive a statement from the Plan Administrator after each
transaction.   •   Even small dividend payments may be fully utilized. You may
reinvest all or a portion of your dividends. Your dollars are invested in full
and fractional shares to three decimal places.   •   All Common Shares purchased
through the Plan are held by the Plan Administrator for you as beneficial owner,
in the name of the Plan Administrator or the Plan Administrator’s nominee. This
convenience provides protection against certificates being lost, misplaced or
stolen.   •   You may send your other Forest City stock certificate(s) to the
Plan Administrator for safekeeping, free of charge.   •   The Plan is entirely
voluntary, and you may terminate your participation at any time.   •   You
maintain the voting rights on full and fractional shares in the Plan.

Who is Eligible
If you are a holder of Class A Common Stock or Class B Common Stock and your
shares are registered in your name, you are eligible to participate in the Plan.
If your shares are registered in a name other than your own and you would like
to participate, you must make arrangements with your broker, bank or other
entity acting in a representative capacity to have all or a portion of your
shares transferred into your name.
Regulations in certain countries may limit or prohibit participation in this
type of Plan. Accordingly, persons residing outside the United States who wish
to participate in the Plan should first determine whether they are subject to
any governmental regulation prohibiting their participation.
Internet Privileges
You may access your account information and perform transactions on the
internet.
To activate your account and establish a Username and Password, you will need
your 10-digit Wells Fargo Shareowner Services account number (which is listed on
your account statement), your Social Security number, your email address, and
the company name you own shares in, Forest City Enterprises, Inc.

 



--------------------------------------------------------------------------------



 



Instructions to access your account online are as follows:
Go to www.shareowneronline.com and click “First Time Visitor Sign On,” then
click “Continue.” Next, simply follow the instructions found on the “First Time
Visitor New Member Registration” page.
Once you have successfully signed up, you will be able to access your account
information immediately. You will receive written confirmation by mail that your
account has been activated for online access.
Once you have activated your account online, you can also:

  •   Authorize, change or stop your Automatic Cash Withdrawal and Investment
Service     •   Sell some or all of your Plan shares if the current market value
of the shares to be sold is $25,000 or less     •   Change your reinvestment
option. (example: from full to partial)

Certain restrictions may apply.
Telephone Transactions
If you already participate in the Plan and want to establish telephone
privileges for your account, please call Wells Fargo Shareowner Services (see
“Questions About the Plan”).
You may establish telephone privileges for your Plan account, enabling you to
execute certain Plan orders by telephone as follows:

  •   Sell a portion or all of your Plan shares if the current market value of
the shares to be sold is $25,000 or less     •   Change your reinvestment
option. (example: from full to partial)     •   Request a certificate for a
portion or all of your full Plan shares if the current market value of shares to
be issued is $50,000 or less

Certain restrictions may apply.
How does the Plan Work
The Plan Administrator purchases shares on the open market. The price of shares
acquired for your account is at a 3% discount to the market price for all shares
purchased by the Plan Administrator for all participants with participants’
dividends and/or optional cash investments.
Investment Options
Full Reinvestment. All cash dividends on shares held in physical certificate
form registered in your name including book-entry (DRS) on the records of the
Company and all cash dividends on all Plan shares credited to your account under
the Plan will be used to purchase additional shares. You will not receive cash
dividends from the Company; instead, the dividends will be reinvested. Upon
enrollment, you also have the option of sending the Plan Administrator
additional contributions (see “Optional Cash Investments”).
Partial Reinvestment. Dividends will be reinvested on the full number of shares
that you designate. The remaining shares held in physical certificate form
registered in your name including book-entry (DRS) on the records of the Company
will be paid by check or direct deposit. All Plan shares credited to your
account under the Plan will be reinvested. Upon enrollment, you also have the
option of sending the Plan Administrator additional contributions (see “Optional
Cash Investments”).
Optional Cash Investments Only. All cash dividends on shares held in physical
certificate form registered in your name including book-entry (DRS) on the
records of the Company will be paid by check or direct deposit. All Plan shares
credited to your account under the Plan will be reinvested.
You may change your reinvestment option at any time by going online (see
“Internet Privileges”), calling (see “Telephone Transactions”) or sending
written notice to the Plan Administrator. Notices received on or before a
dividend record date will be effective for that dividend. Notices received after
a dividend record date will not be effective until the next dividend record
date.

 



--------------------------------------------------------------------------------



 



Direct Deposit of Dividends
You can have your cash dividends not being reinvested transferred directly to
your bank for deposit. For electronic direct deposit of dividend funds, contact
the Plan Administrator to request a Direct Deposit of Dividends Authorization
Form, complete the form, and return the form to the Plan Administrator. Be sure
to include a voided check for checking account or savings deposit slip for
savings account. If your shares are jointly owned, all owners must sign the
form.
Fractional Shares
If your dividend, optional cash payment, or combinations of both are not
sufficient to buy a full share, the Plan Administrator will credit you with a
fractional share computed to three decimals.
Optional Cash Investments
You have the option of sending the Plan Administrator additional contributions,
ranging from $10 to $5,000, which will be used to purchase additional shares for
you. You may make these optional cash investments at any time, either monthly or
at random, by check or automatic withdrawal from your checking or savings
account. In no instance may a single month’s optional cash investment exceed
$5,000. You may request a refund for your entire optional cash investment,
provided your written notice is received by the Plan Administrator at least two
business days before such amount is to be invested.
To participate in the Optional Cash investments feature, you may either send a
check payable to Shareowner Services along with the authorization form or with
the tear-off portion of the Plan account statement you will receive after your
initial dividend has been invested. Checks must be in U.S. funds and drawn on a
U.S. bank.
Automatic Cash Withdrawal and Investment Service
You may elect to make optional cash investments, paid by electronic funds
transfer and withdrawn automatically from your pre-designated bank account. To
make optional cash investments by automatic deduction, you may go online (see
“Internet Privileges”) or complete and sign an Automatic Cash Withdrawal and
Investment form, available from the Plan Administrator, and return the form to
the Plan Administrator. Forms are processed and become effective as promptly as
practicable. Once the automatic monthly deduction option is initiated, funds
will be drawn from your designated bank account on or about the last business
day of each month and will be invested on the investment date. You do not
receive any confirmation of the transfer of funds other than as reflected in
your Plan account statement and in your bank account statement.
You may change the designated account for automatic deduction by going online
(see “Internet Privileges”) or sending written instruction to the Plan
Administrator. You can stop the Automatic Cash Withdrawal and Investment Service
by going online (see “Internet Privileges”), calling (see “Telephone
Transactions”) or writing the Plan Administrator at the address shown in this
brochure. To be effective with respect to a particular investment date, your
request to enroll in, change, or terminate the Automatic Cash Withdrawal and
Investment Service must be received by the Plan Administrator at least 15
business days prior to the investment date.
You are under no obligation to make optional cash investments. Funds awaiting
investment do not earn interest.
Investments Dates
Dividend Reinvestments. Dividends are reinvested on the dividend payment date.
The payment of dividends is at the discretion of Forest City’s Board of
Directors and will depend upon future earnings, the financial condition of
Forest City, and other factors. The Board of Directors may change the amount and
timing of dividends at any time without notice.
Optional Cash Investments. Optional cash investments are invested either (i) on
the 15th of each month in which no dividend is payable, or (ii) on the dividend
payment date in months in which a dividend is paid (the “Cash Investment Date”).
The Plan Administrator will apply any optional cash investments received from
you before a Cash Investment Date to the purchase of shares for your account on
the Cash Investment Date. The Plan Administrator will not pay interest on
optional cash investments held pending investment and therefore it is
recommended that you submit these shortly before, but no later than one business
day before, the Cash Investment Date.

 



--------------------------------------------------------------------------------



 



Deposit of Stock Certificates
If you are enrolled in the Plan, you may also send certificate(s) of Forest City
Common Stock to the Plan Administrator for safekeeping. Because you bear the
risk of loss in sending stock certificate(s) to the Plan Administrator, it is
recommended that your certificate(s) be sent registered insured mail for 2% of
the current market value and request a return receipt. Certificate(s) should NOT
be endorsed. Whenever certificate(s) are issued to you either upon your request
or upon termination of your participation, new, differently numbered
certificate(s) are issued.
Issuance of Shares
The Plan Administrator will hold your additional shares until you choose to
terminate your participation in the Plan. This convenience provides added
protection against loss, theft or inadvertent destruction of stock certificates.
However, upon your written request, the Plan Administrator will issue
certificates to you for all or part of your full shares. Fractional shares will
not be issued under any circumstance.
Withdrawal from the Plan
You may terminate your participation in the Plan at any time by written notice
to the Plan Administrator. If your request to terminate from the Plan is
received on or after a dividend record date, but before the dividend payment
date, your termination will be processed as soon as practicable, and a separate
dividend check will be mailed to you. Future dividends will be paid in cash,
unless you rejoin the Plan. The Plan Administrator will then convert all or a
portion of your full Plan shares to book-entry (DRS) or issue you a certificate.
Alternatively, you may instruct the Plan Administrator to sell all or a portion
of your full Plan shares and to send you the proceeds, less any brokerage
commissions and service charges. In either case, fractional shares will be
converted to cash at the then current market price, less any brokerage
commission and service charges. If applicable, a check for the net proceeds will
be sent to you. Sales of shares by the Plan Administrator are made as soon as
practicable after the receipt of your written request.
If submitting a request to sell all or a portion of your Plan shares, and you
are requesting net proceeds to be automatically deposited to a U.S. bank
checking or savings account, you must provide a voided blank check for a
checking account or blank savings deposit slip for a savings account. If you are
unable to provide a voided check or deposit slip, your written request must have
your signature(s) medallion guaranteed by an eligible financial institution for
direct deposit. Requests for automatic deposit of sale proceeds that do not
provide the required documentation will not be processed and a check for the net
proceeds will be issued.
Regular Statements
You will receive a detailed statement of your account after each purchase of
shares with your dividends and/or optional cash investments, which helps you
maintain your personal records. These statements should be retained for
calculating the cost basis of your shares.
To Join the Plan
Go online or complete and sign the enclosed authorization form and mail it to
the Plan Administrator in the enclosed envelope. Your participation will begin
with the next dividend payment, unless the Plan Administrator does not receive
your completed authorization form until after the dividend record date. In that
case, your account will open with the following dividend.
Income Tax Information
Reinvested dividends are subject to income taxes, the same as if you had
received them in cash. In addition, the Internal Revenue Service has ruled that
the brokerage commissions and 3% discount Forest City pays for you under the
Plan are also taxable as dividend income. The Plan Administrator will send you a
Form 1099 showing the dividends credited to your account, as well as the
applicable fees, commissions and discount paid for you. Keep this statement with
your tax records.
You should consult your personal tax advisor concerning proper tax treatment of
these amounts, as interpretation may differ, and laws, regulations and rulings
may change over time.
Questions About the Plan
Questions about the Plan, Plan Requests and Optional Cash Investments should be
mailed to:

 



--------------------------------------------------------------------------------



 



Wells Fargo Shareowner Services
P.O. Box 64856
St. Paul, MN 55164-0856
Certified/Overnight Mail:
Wells Fargo Shareowner Services
161 North Concord Exchange
South St. Paul, MN 55075-1139
General Information:
Fax: 651-450-4085
Tel: 1-800-468-9716
Tel: 651-450-4064 (outside the United States)
An automated voice response system is available
24 hours a day, 7 days a week. Customer Service
Representatives are available from 7:00 a.m. to
7:00 p.m., Central Standard Time, Monday through
Friday
Internet:
For General Inquiries: www.wellsfargo.com/shareownerservices
For Account Information: www.shareowneronline.com
Terms and Conditions
The following pages contain additional Plan information. Please read them
carefully and keep this brochure with your stock materials.

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS
Terms and Conditions of Authorization for Stock Purchase and Dividend
Reinvestment Plan

  •   As the Plan Administrator, Wells Fargo Shareowner Services, a division of
Wells Fargo Bank, N.A. (the “Plan Administrator”) will apply all or any
designated portion of dividends on the shares of Forest City Enterprises, Inc.
(the “Company”) Class A Common Stock or Class B Common Stock held by the
participant, all optional cash investments, or a combination of both, and
dividends on any full or fractional shares acquired under the Dividend
Reinvestment and Stock Purchase Plan (the “Plan”), to the purchase of additional
Common Stock for the participant’s account. Such purchases may be made on any
securities exchange where such shares are traded, in the over-the-counter market
or in negotiated transactions, and may be on such terms as to price, delivery
and otherwise as the Plan Administrator may determine.     •   The participant
may make optional cash investments ($10 minimum, $5,000 maximum per month in
U.S. funds) to the Plan Administrator, accompanied by either the signed
authorization form or optional cash election form attached to the Plan
statement. In making purchases for the participant’s account, the Plan
Administrator may commingle the participant’s funds with those of other
participants participating in the Plan. In the case of each purchase, the price
at which the Plan Administrator shall be deemed to have acquired shares for the
participant’s account shall be a 3% discount to market price of all shares
purchased by it, with their aggregate funds used for such purchase. The Plan
Administrator may hold the shares of all participants together in its name or in
the name of the nominee. The Plan Administrator shall have no responsibility as
to the value of the Common Stock acquired for the participant’s account.
Dividends will be invested by the Plan Administrator no later than 30 days after
receipt, and optional cash investments will be invested on or about the 15th of
each month, if the 15th is not a business day then the next business day, or
where deferment is necessary to comply with Regulation M under the Securities
Exchange Act of 1934 or other applicable provisions of law. It is understood
that, in any event, neither the Plan Administrator nor the Company shall have
liability in connection with any inability to purchase shares or the timing of
any purchases. Participants’ funds held by the Plan Administrator will not bear
interest. Participants may request a refund of their entire optional cash
investment by written notice received by the Plan Administrator not less than
two business days before such amount is to be invested. Checks must be in U.S.
funds and drawn on a U.S. bank. Money orders or third party checks are not
accepted.     •   If any optional cash investment, including payments by check
or automatic withdrawal, is returned for any reason, the Plan Administrator will
remove from the participant’s account any shares purchased upon prior credit of
such funds, and will sell these shares. The Plan Administrator may sell other
shares in the account to recover a returned funds fee for each optional cash
investment returned unpaid for any reason and may sell additional shares as
necessary to cover any market loss incurred by the Plan Administrator. Following
each purchase, the Plan Administrator will send to each participant whose funds
have been applied to such purchase a statement of year to date transactions in
the account since the last purchase, including the current shares in the
account.     •   During the period that an optional cash investment is pending,
the collected funds in the possession of the Plan Administrator may be invested
in certain Permitted Investments. For purposes of this Plan, “Permitted
Investments” shall mean any money market mutual funds registered under the
Investment Company Act (including those of an affiliate of the Plan
Administrator or for which the Plan Administrator or any of its affiliates
provides management advisory or other services) consisting entirely of
(i) direct obligations of the United States of America; or (ii) obligations
fully guaranteed by the United States of America. The risk of any loss from such
Permitted Investments shall be the responsibility of the Plan Administrator.
Investment income from such Permitted Investments shall be retained by the Plan
Administrator.     •   Participants may elect to deposit their original
certificate(s) into the Plan account for safekeeping by sending the
certificate(s) to the Plan Administrator together with instructions to deposit
the

 



--------------------------------------------------------------------------------



 



      certificate(s) into the Plan. The transaction will appear on the statement
for that period, and shares will be held by the Plan Administrator in its name
or nominee name. These shares will be held in the Plan account until such time
as the participant requests a certificate, sale or termination from the Plan.
Because participants bear the risk of loss in sending stock certificate(s), it
is recommended that the participant sends them registered, insured for at least
2% of the current market value and request a return receipt. Certificate(s)
should NOT be endorsed. Participants should note that a cost basis record for
deposited shares can not be provided by the Plan Administrator. A record of
purchase prices should be retained by the participant.     •   No certificates
will be issued to a participant for shares in the participant’s account unless
requested of the Plan Administrator in writing. No certificate for a fractional
share will be issued, but dividends on a fractional interest in a share will be
credited to the participant’s account.     •   It is understood that the
reinvestment of dividends does not relieve the participant of any income tax
that may be payable on such dividends. The Plan Administrator will report to all
participants the amount of dividends credited to their accounts.     •   The
Plan Administrator will vote all shares held in the participant’s account in the
same way in which the participant votes shares of the Company standing of record
in the participant’s name by regular proxy returned by participants to the
Company, or, if the Plan Administrator sends to the participant a separate proxy
covering the shares credited to the participant’s Plan account, then such shares
will be voted as designated in such separate proxy. In the event the participant
does not direct the voting of shares by either such regular or separate proxy,
the shares credited to participant’s Plan account will not be voted.     •  
Except as otherwise expressly provided herein, participants may not sell,
pledge, hypothecate or otherwise assign or transfer the participant’s account,
any interest therein or any cash or shares credited to the participant’s
account. No attempt at any such sale, pledge, hypothecation or other assignment
or transfer shall be effective. Nothing herein shall affect a shareholder’s
rights in respect to shares for which certificates have been received.     •   A
participant may terminate the account at any time by writing to the Plan
Administrator. If the participant’s request to terminate from the Plan is
received on or after a dividend record date, but before the dividend payment
date, the participant’s termination will be processed as soon as practicable,
and a separate dividend check will be mailed to the participant. Future
dividends will be paid in cash, unless the participant rejoins the Plan. In
addition, if a participant sends notice of termination or a request to sell to
the Plan Administrator between the record date and payment date of a stock
distribution, the request will be held until the stock distribution is credited
to the participant’s account. The Plan Administrator may terminate the account
at any time by notice in writing mailed to the participant. A participant
requesting termination may elect to receive either stock or cash for all full
shares in the account. If cash is elected, the Plan Administrator will sell such
shares at the current market value and the Plan Administrator will send the net
proceeds to the participant, after deducting brokerage commissions and service
charges. If no election is made in the request for termination, full Plan shares
will be converted to book-entry (DRS). In either case, the participant will
receive a check, less brokerage commissions and service charges, at the current
market value in lieu of any fractional interest in a share.     •   If a
participant submits a request to sell all or part of their Plan shares, and the
participant requests net proceeds to be automatically deposited to a U.S. bank
checking or savings account, the participant must provide a voided blank check
for a checking account or blank savings deposit slip for a savings account. If
the participant is unable to provide a voided check or deposit slip, the
participant’s written request must have the participant’s signature(s) medallion
guaranteed by an eligible financial institution for direct deposit. Requests for
automatic deposit of sale proceeds that do not provide the required
documentation will not be processed and a check for the net proceeds will be
issued.

 



--------------------------------------------------------------------------------



 



  •   The Plan Administrator will make every effort to process a participant’s
sale order on the next business day following receipt of the properly completed
request (sale requests involving multiple transactions may experience a delay).
The Plan Administrator shall not be liable for any claim arising out of failure
to sell stock on a certain date or at a specific price. This risk should be
evaluated by the participant and is a risk that is borne solely by the
participant.     •   If a participant requests to transfer all shares in their
Plan account between a dividend record date and payable date, the participant’s
transfer request will be processed; however, the participant’s Plan account will
not be terminated. The participant may receive additional dividend reinvestment
shares which will require the participant to submit a written request to
transfer the additional shares.     •   It is understood that any stock
dividends or stock splits distributed by the Company on shares held by the Plan
Administrator for the participant will be credited to the participant’s account.
If a participant sends notice of termination or a request to sell to the Plan
Administrator between the record date and the payable date for a stock
distribution, the request will not be processed until the stock distribution is
credited to the participant’s account.     •   In the event that the Company
makes available to its shareholders rights to purchase additional shares or
other securities, the Plan Administrator will sell such rights accruing to
shares held by the Plan Administrator for the participant and will combine the
resultant funds with the next regular dividend or optional cash investment for
reinvestment at that time. If a participant desires to exercise such rights, the
participant should request that certificates be issued for full shares.     •  
The Plan Administrator, its nominee and the Company shall have no responsibility
beyond the exercise of ordinary care for any action taken or omitted pursuant to
the Plan, nor shall they have any duties, responsibilities or liabilities except
such as are expressly set forth herein.     •   In administering the Plan,
neither the Company, the Plan Administrator nor any broker selected by the Plan
Administrator shall be liable for any good faith act or omission to act,
including but not limited to any claim of liability (i) arising out of the
failure to terminate a participant’s account upon such participant’s death prior
to receipt of a notice in writing of such death, (ii) with respect to the prices
or times at which shares are purchased or sold, or (iii) as to the value of the
shares acquired for participants. Selling participants should be aware that the
share price may fall or rise during the period between a request for sale, its
receipt by the Plan Administrator, and the ultimate sale in the open market.
Participants should evaluate these possibilities while deciding whether and when
to sell any shares through the Plan. The price risk will be borne solely by the
participant.     •   The Plan Administrator is acting solely as agent of the
Company and owes no duties, fiduciary or otherwise, to any other person by
reason of this Plan, and no implied duties, fiduciary or otherwise, shall be
read into this Plan. The Plan Administrator undertakes to perform such duties
and only such duties as are expressly set forth herein, to be performed by it,
and no implied covenants or obligations shall be read into this Plan against the
Plan Administrator or the Company.     •   In the absence of negligence or
willful misconduct on its part, neither the Plan Administrator nor the Company,
whether acting directly or through agents or attorneys, shall be liable for any
action taken, suffered, or omitted or for any error of judgment made by the Plan
Administrator in the performance of its duties hereunder. In no event shall the
Plan Administrator or the Company be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profit), even if the Plan Administrator has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 



--------------------------------------------------------------------------------



 



  •   The Plan Administrator shall: (i) not be required to and shall make no
representations and have no responsibilities as to the validity, accuracy, value
or genuineness of any signatures or endorsements, other than its own; and
(ii) not be obligated to take any legal action hereunder that might, in its
judgment, involve any expense or liability, unless it has been furnished with
reasonable indemnity.     •   Neither the Plan Administrator or the Company
shall be responsible or liable for any failure or delay in the performance of
its obligations under this Plan arising out of or caused, directly or
indirectly, by circumstances beyond its reasonable control, including, without
limitation, acts of God; earthquakes; fires; floods; wars; civil or military
disturbances; sabotage; epidemics; riots; interruptions, loss or malfunctions of
utilities; computer (hardware or software) or communications services;
accidents; labor disputes; acts of civil or military authority or governmental
actions; it being understood that the Plan Administrator shall use reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performance as soon as practicable under the circumstances.     •   The
Plan Administrator is authorized to choose a broker, including an affiliated
broker, at its sole discretion to facilitate purchases and sales of Common Stock
by Plan participants. The Plan Administrator will furnish the name of the
registered broker, including any affiliated broker, utilized in share
transactions within a reasonable time upon written request from the participant.
    •   The Company and the Plan Administrator may agree from time to time to
amendments and modifications of the Plan.     •   Any notice, instruction,
request, election or direction that is required or permitted under the Plan
shall become effective when received by the Plan Administrator. Such notice,
instruction, request, election or direction shall be mailed to the address set
forth in this brochure.     •   Your participation in the Plan will be
terminated if you do not have at least one full share registered in your name or
in your Plan account.     •   The terms and conditions of the Plan and the
authorization form shall be governed by the laws of the State of Ohio.

FEE DISCLOSURE TABLE

     
Transaction or Plan Service Fees
     
Certificate Deposit
  Company paid
Certificate Issuance
  Company paid  
Investment Fees
   
Dividend Reinvestment Service Fee
  Company paid
Optional Cash Investment Service Fee
  Company paid
Automatic Withdrawal Service Fee
  Company paid
Purchase Commission
  Company paid  
Sale Fees
   
Service Fee
  $15.00 per transaction
Sale Commission
  $0.10 per share
Direct Deposit of Net Sale Proceeds
  $5.00 per transaction  
Fee for Returned Checks or Rejected Automatic Bank
Withdrawals
  $25.00 per item  
Prior Year Duplicate Statements
  $15.00 per year  

 